                  Case 1:19-cr-00017 Document 1-1 Filed 12/06/19 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN MARIANA ISLANDS


                                                               CR      19-00017
      UNITED STATES OF AMERICA,                            Case Number:


                     Plaintiff,

                             vs.                                    AFFIDAVIT IN SUPPORT OF
                                                                    CRIMINAL COMPLAINT
      Huanqi WU,

                     Defendant.




 1          I, Cristin Duenas, being duly sworn under oath, state the following:

2    L      INTRODUCTION


3            1.     I am currently employed by the Commonwealth of the Northern Mariana Islands

4    (CNMI)Department of Finance, Division of Customs as a Customs Officer, and have been so

5    employed for approximately four(4) years. Since July 2016,1 have been assigned to Homeland

6    Security Investigations(HSI) at the Saipan office as a Task Force Officer. Prior to completing

7    the HSI Task Force Officer training in September 2017,1 graduated from the CNMI Division of

8    Customs academy in November 2015. As a Customs Officer and as a HSI Task Force Officer, I

9    have received classroom and on-the-job training in the areas of general law enforcement,

10   criminal investigative techniques, and criminal law, including arrest, search and seizure.

11          2.      As a Task Force Officer, I am authorized to conduct investigations and to make

12   arrests for offenses in Title 18 of the United States Code (U.S.C.) as well as offenses of Title 8,

13   Title 19, Title 21, Title 31, and others. As an HSI Task Force Officer, I have participated in

14   numerous criminal investigations including (but not limited to) violations of alien harboring and

15   employment. I have received training and actual experience relating to federal criminal

16   procedures, federal statues and HSI regulations. The information contained within this affidavit

                                                  Page 1 of7
                   Case 1:19-cr-00017 Document 1-1 Filed 12/06/19 Page 2 of 7




 1   is based on my training and experience, and information obtained from other law enforcement

2    agents involved with this investigation.

 3           3.      I make this affidavit pursuant to Rules 3 and 4 ofthe Federal Rules of Criminal

4    Procedure in support ofthe Criminal Complaint filed herewith, and for the issuance of an arrest

5    warrant for the defendant named in the Criminal Complaint,for committing the violations of

6    Title 18 U.S.C. §§ 1028(a)(1) and (f)(Conspiracy to Unlawfully Produce an Identification

7    Document).

8           4.       The elements of Title 18 U.S.C. §§ 1028(a)(1) and (f) are:

9            a).     First, there was an agreement between two or more persons to knowingly and

10           without lawful authority produce an identification document, authentication feature, or a

11          false identification document which was in or affected interstate or foreign commerce;

12           b).     Second, the defendantjoined in the agreement, knowing ofits purpose and

13          intending to help accomplish that purpose.

14          5.       The facts set forth herein are based on my direct involvement in this investigation,

15   (including interviews I conducted), my conversations with other law enforcement officers having

16   direct or hearsay knowledge of pertinent facts, my review of official documents and records

17   generated and maintained by various governmental agencies and/or business entities, and

18   information gained through my own training and experience. Since this affidavit is being

19   submitted for a limited purpose, I have not included each and every fact I have learned during the

20   course of investigation. Unless otherwise indicated, all actions, statements, and conversations

21   that I have described in this affidavit are related in substance and in part.

22          6.       Part of my normal duties as an HSI Task Force Officer includes responding to

23   calls for assistance from other Federal and state law enforcement agencies regarding foreign



                                                   Page 2 of7
                 Case 1:19-cr-00017 Document 1-1 Filed 12/06/19 Page 3 of 7




 1   national subjects encountered by that agency. I and other HSI personnel often respond in person

 2   to duty calls from U.S. Customs and Border Protection(GBP)officers at the Saipan International

 3   Airport or calls from U.S. Federal Protective Service(EPS)officers. Enforcement actions that 1

4    or other HSI personnel may take as a result ofresponding to duty calls can range from a field

 5   interview of the subject to determine nationality/citizenship and immigration status, to criminal

6    or administrative arrest ofthe subject. Once it has been established that a subject possesses valid

 7   U.S. immigration status and no criminal violations have occurred, the interview is terminated.

 8   IL     INFORMATION ABOUT THE CNMl-ONLY CONDITIONAL PAROLE
9           PROGRAM

10          7.      At all times relevant to the information in this affidavit, and specifically since

11   November 28,2009, Chinese nationals have been able to apply for permission to enter the CNMI

12   under a parole program. Under the parole program, Chinese nationals may be paroled only into

13   the CNMI for business or pleasure for a temporary period oftime. To be granted parole, an

14   arriving Chinese citizen must(a) be a national ofthe People's Republic of China;(b)be solely

15   entering and staying in the CNMI for a period not to exceed forty-five days;(c) be in possession

16   ofa round-trip ticket that is non-refimdable and non-transferable and bears a confirmed departure

17   date not exceeding forty-five days from the date ofentry into the CNMI;(d) be in possession of a

18   completed and signed Guam-CNMI Visa Waiver Information form(CBP Form 1-736);(e) be in

19   possession of a completed 1-94, Arrival-Departure Record(CBP Form 1-94); and (f) be in

20   possession of a valid imexpired ICAO-compliant, machine-readable passport. Chinese visitors

21   who are paroled under the program may not engage in local employment or labor for hire, and

22   may not overstay the length oftheir parole.

23          8.      CBP Form 1-736—^which certain foreign-bom, non-immigrant, non-visa holders

24   visiting Guam or the CNMI must complete prior to entry—includes basic questions, such as


                                                   Page 3 of7
                  Case 1:19-cr-00017 Document 1-1 Filed 12/06/19 Page 4 of 7




 1   whether the foreign-bom national had ever before applied for a U.S. immigrant/non-immigrant

 2   visa, or whether the foreign-bom national had ever been arrested for any offense or crime.

 3          9.      Form 1-736 also contains the following certification language by the foreign-bom

 4   national; "I certify that I have read and understand all the questions and statements on this form.

 5   The answers I have fumished are tme and correct to the best of my knowledge and belief."

6           10.     The foreign-bom national seeking admission to the United States under the

 7   conditional parole program or other visa-waiver class of admission must then present CBP Form

 8   1-736 and other required documents to the USCBP officer conducting primary inspection ofthe

 9   foreign-bom national.

10   ra,    SUMMARY OF INVESTIGATION

11          11.     On December 6, 2019, Federal Protective Service(FPS)Inspector Sean White

12   conducted a traffic stop and encountered Huanqi WU (hereinafter WU), who presented a CNMI

13   driver's license. WU spoke a little English, therefore FPS requested assistance from HSI for

14   interpreting services and identity verification. Utilizing DHS systems, HSI discovered that WU

15   is a citizen ofthe People's Republic of China(PRC)who had overstayed his CNMI-Only

16   conditional parole. WU presented a CNMI driver's license to FPS Inspector White, which had

17   been obtained using a fraudulent immigration document.

18   IV,    STATEMENT OF PROBABLE CAUSE

19          12.     On December 6, 2019, FPS Inspector White conducted a traffic stop on the

20   vehicle being operated by WU at the Marina Heights Building II for a Code ofFederal

21   Regulation(CFR)violation. The driver of the vehicle, subsequently identified as WU,presented

22   a CNMI driver's license to FPS Inspector White as his form of identification.

23          13.     After encountering WU,FPS Inspector White requested assistance from HSI with



                                                 Page 4 of7
                  Case 1:19-cr-00017 Document 1-1 Filed 12/06/19 Page 5 of 7




 1   running system checks on the subject for any warrants. DHS systems identified WU as a citizen

 2   ofthe PRC and is illegally present in the United States. The CNMI driver's license was turned

 3   over to HSI Task Force Officer(TFO)Jesse Dubrall upon request to speak with WU once FPS

4    Inspector White was done issuing his citation.

 5          14.     At the HSI office, WU was fingerprinted and photographed and through biometric

6    comparison, WU's identity was confirmed. DHS records also further confirmed that WU is a

 7   PRC citizen who entered the CNMI on September 27,2016 and was granted CNMI-only

 8   Conditional Parole by U.S. Customs and Border Protection until September 30,2016. WU

9    overstayed his authorized parole date and is therefore subject to being placed into immigration

10   removal proceedings.

11          15.     Since WU had no legal immigration status, HSI personnel contacted CNMI

12   Bureau of Motor Vehicles(BMV)personnel regarding the CNMI driver's license possessed and

13   presented by WU. BMV personnel provided TFO Dubrall(a DPS Detective assigned to the HSI

14   Task Force) with WU's Driver's License and Operator's Permit Application Form dated July 30,

15   2018, copies of his PRC Driver's License, PRC Passport and U.S. immigration form 1-797A,

16   bearing the receipt number: WAC-17-144-52694, Class: CWl listing WU as the beneficiary with

17   a valid date from October 1,2017 to September 30,2018.

18          16.     Upon receiving the information. Special Agent(SA)Nicole Sively conducted

19   record checks on the information listed on the I-797A. According to DHS systems, the receipt

20   number listed on the I-797A was valid but registered to another individual and not assigned to

21   WU. Furthermore, records check conducted on WU's name and Date of Birth revealed no

22   immigration petitions to include the CW-1 visa. Based on these results it was determined that

23   the 1-797A submitted with the July 30, 2018 Driver's License Application was fraudulent.



                                                 Page 5 of?
                   Case 1:19-cr-00017 Document 1-1 Filed 12/06/19 Page 6 of 7




 1           17.     Utilizing a Mandarin interpreter, WU was advised of his rights and agreed to an

2    interview about his CNMl driver's license he presented to FPS Inspector White. WU stated that

3    he cannot read or write in English but could speak a little English. WU stated that he knew that

4    he had overstayed his parole and that he is currently illegally present in the United States. WU

5    stated that he needed a driver's license in order for him to work in the CNMI. WU said that he


6    couldn't get a driver's license because of his immigration status and asked a known conspirator

7    to help him get a driver's license.

8           18.      At the BMV office, WU recalled that the known conspirator had some documents

9    with him and may have turned in a few papers for him to get his CNMI driver's license. WU

10   denied making the fraudulent I-797A immigration form that was used to obtain his CNMI

11   driver's license. WU stated that the known conspirator was paid 2,100 RMB,i.e. approximately

12   $300 USD,for the known conspirator's assistance to help with getting his driver's license. After

13   submitting the driver's license application with the fi-audulent 1-797A immigration form, BMV

14   issued WU a CNMI driver's license.


15   Y,     CONCLUSION

16           19.     Based on the foregoing, I submit that there is probable cause that WU knowingly

17   and without lawful authority, produced a fraudulently obtained identification document to law

18   enforcement personnel, all in violation of 18 U.S.C. §§ 1028(a)(1) and (f). I have shown this

19   affidavit and the accompanying Criminal Complaint to Assistant United States Attomey Garth

20   Backe, and he informed me that they are in proper form.

                                                          Respectfully submitted.




                                                          Cristin Duenas, Task Force Officer
                                                          Homeland Security Investigations


                                                 Page 6 of 7
          Case 1:19-cr-00017 Document 1-1 Filed 12/06/19 Page 7 of 7




Subscribed and sworn to before me on December       ,2019




U.S. MAGISTRATE C0tfRT JUDGE




                                       Page 7 of7
